868 F.2d 458
276 U.S.App.D.C. 129
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Lawrence HORNE, Appellant.
No. 88-3091.
United States Court of Appeals, District of Columbia Circuit.
Feb. 10, 1989.

Before RUTH B. GINSBURG, SILBERMAN and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs and oral arguments of counsel.  After full review of the issues presented, the court is satisfied that appropriate disposition of the appeal does not necessitate a published opinion.  See D.C.Cir.R. 14(c).


2
Crediting the testimony of the police officers, the district court did not err in concluding that there was probable cause for the search and that exigent circumstances (risk of explosive substance in suitcase) justified opening the luggage immediately, without pausing to obtain a warrant.  The officers had reason to believe a crime was in progress, and so could make the arrest in question without a warrant.  Accordingly, and for the reasons indicated in the district court's April 18, 1988 Order, it is


3
ORDERED and ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).